      Case 1:19-cv-12539-PBS Document 61 Filed 03/05/21 Page 1 of 2



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
BLOCK & LEVITON LLP,                )
                                    )
                     Plaintiff,     )
                                    )          Civil Action
v.                                  )          No. 19-12539-PBS
                                    )
FEDERAL TRADE COMMISSION,           )
                                    )
                     Defendant,     )
     and                            )
                                    )
FACEBOOK, INC.,                     )
                                    )
          Defendant-Intervenor.     )
______________________________      )

                        MEMORANDUM AND ORDER

                            March 5, 2021

Saris, D.J.

     Block & Leviton, LLP (“Block & Leviton”) has moved to

enforce disclosure of certain documents pursuant to the Court’s

October 15, 2020 Memorandum and Order. The documents at issue

include any documents withheld or redacted pursuant to Exemption

6 or 7(C) based on the appearance of Mr. Zuckerberg’s name. The

FTC does not oppose an order to release the documents, but it

requests a temporary stay of 60 days to allow it to appeal.

Facebook, Inc. (“Facebook”) opposes the motion and requests that

the Court issue a stay pending appeal if it orders disclosure of

the documents.




                                   1
      Case 1:19-cv-12539-PBS Document 61 Filed 03/05/21 Page 2 of 2



     In its October 15, 2020 Memorandum and Order, the Court

found that “the official acknowledgment doctrine precludes the

FTC from redacting Mr. Zuckerberg’s name from the settlement

documents under Exemption 7(C).” Dkt. 35 at 21. For the reasons

stated therein, Block & Leviton is entitled to the documents at

issue with Mr. Zuckerberg’s name unredacted.

     The Court allows the motion of Block & Leviton to order the

FTC to produce any documents withheld or redacted under

Exemption 6 or 7(C) based on the appearance of Mr. Zuckerberg’s

name, including Vaughn index 250, 253, 386, and 566. However,

the Court grants a temporary stay of 60 days to allow the FTC

and/or Facebook to appeal and seek a stay from the First

Circuit. I am not granting a stay pending appeal because I do

not find a likelihood of success.

      Upon the expiration of the temporary stay, the Court

orders the FTC to release the documents at issue with Mr.

Zuckerberg’s name unredacted. The Court will administratively

close the remainder of the case pending appeal of this order and

the Court’s February 22, 2021 Memorandum and Order, without

prejudice to any party moving to reopen post-appeal.



SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Hon. Patti B. Saris
                                 United States District Judge


                                   2
